Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 2, 1998, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
*570Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his previously-entered plea of guilty without holding a hearing (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926). The defendant’s bare claim of innocence was unsubstantiated and refuted by his earlier admission of guilt (see, People v Quijada-Lopez, 256 AD2d 478; People v Bonds, 254 AD2d 430).
The defendant’s remaining contentions are without merit. Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.